Appeal Dismissed and Memorandum Opinion filed June 6, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00290-CV

                           JULES JOHNSON, Appellant
                                        V.

                             MANA MRI, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1106838

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed March 8, 2019. The notice of appeal
was filed April 8, 2019.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellant did not make arrangements to
pay for the record. On May 7, 2019, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Further, our records show appellant has not paid the appellate filing fee, and
no evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate rules
from paying costs); Tex. Gov’t Code Ann. § 51.207. On May 7, 2019, this court
ordered appellants to pay the appellate filing fee by May 22, 2019, or the appeal
would be dismissed. The filing fee has not been paid.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                   PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2